Citation Nr: 1332830	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  05-26 564	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to October 23, 2008 and from June 3, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.  

In November 2006, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was most recently before the Board in April 2013 and was remanded for further development.  
 

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1967 to September 1969.

2.  In August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


